UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-6678


MICHAEL ANTHONY WILLIAMS,

                Plaintiff - Appellant,

          v.

W.   E.  LESTER,   Correctional  Officer;  J.   K.  WILLIS,
Correctional Officer; SHELTON, Sergeant; R. D. PERKINS,
Lieutenant; T. LOWE, Inmate Hearing Officer (I.H.O.); J. D.
SHREVE, Lieutenant,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       James C. Turk, Senior
District Judge. (7:14-cv-00097-JCT-RSB)


Submitted:   August 28, 2014                 Decided:   September 3, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Anthony Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Michael Anthony Williams seeks to appeal the district

court’s order dismissing his 42 U.S.C. § 1983 (2012) complaint

without prejudice.               This court may exercise jurisdiction only

over       final       orders,     28    U.S.C.       § 1291   (2012),    and    certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949).                  The order Williams seeks to appeal

is   neither       a    final    order     nor   an    appealable   interlocutory      or

collateral order, as Williams may be able to save the action by

amending       his       complaint       to   cure      the    pleading   deficiencies

identified by the district court.                      Domino Sugar Corp. v. Sugar

Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).

Accordingly, we dismiss the appeal for lack of jurisdiction.                           We

deny Williams’ motions to appoint counsel and for leave to file

an amended complaint. ∗                 We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before       this    court     and     argument   would    not    aid   the

decisional process.

                                                                                DISMISSED




       ∗
       Any amended complaint must be filed in the district court
rather than in this court.



                                                 2